Main, J.
Appeal from a judgment of the County Court of St. Lawrence County (Duskas, J.), rendered July 13, 1984, convicting defendant upon his plea of guilty of the crime of criminal sale of marihuana in the third degree.
Defendant pleaded guilty to criminal sale of marihuana in the third degree and was sentenced, as a second felony offender, to 1 1/2 to 3 years in prison. Defendant now claims that he was denied effective assistance of counsel. The record presently before us fails to support defendant’s argument. Defendant is, of course, entitled to raise this claim, with appropriate supporting papers (CPL 440.30 [1]), by making a motion pursuant to CPL 440.10 (1) (h). We express no view on the merits of such a motion.
Judgment affirmed. Mahoney, P. J., Kane, Main, Casey and Weiss, JJ., concur.